[CAPTION]




To the Landlord or Authorized Agent: Please see Supplemental Instructions for
information about the CARES Act and definitions of terms used in this affidavit.

               AFFIDAVIT OF COMPLIANCE WITH THE CARES ACT

      In order to support my assertion that this filing complies with the federal
Coronavirus Aid, Relief, and Economic Security Act, P.L. 116-136, enacted March 27,
2020 (“CARES Act”), I affirm that:

    1.     Neither I, the property, nor any tenant of the property participates in or
     receives subsidies or benefits under any of covered housing programs or rural
     housing voucher programs listed:

   •   Public Housing (42 U.S.C. §                 •   Housing      Opportunities    for
       1437d)                                          Persons with AIDS (HOPWA) (42
   •   Section 8 Housing Choice                        U.S.C. §§ 12901 et seq.)
       Voucher (42 U.S.C. § 1437f)                 •   Continuum of Care or other
   •   Section 8 Project-based Housing                 McKinney-Vento               Act
       (42 U.S.C. § 1437f)                             Homelessness Programs (42
   •   Section 202 Housing for the                     U.S.C. §§ 11360 et seq.)
       Elderly (12 U.S.C. § 1701q)                 •   Section 515 Rural Rental Housing
   •   Section 811 Housing for Persons                 (42 U.S.C. § 1485)
       with Disabilities (42 U.S.C. §              •   Sections 514 and 516 Farm Labor
       8013)                                           Housing (42 U.S.C. §§ 1484,
   •   Section 236 Multifamily Housing                 1486)
       (12 U.S.C. § 1715z-1)                       •   Section 533 Housing Preservation
   •   Below Market Interest Rate                      Grants (42 U.S.C. § 1490m)
       (BMIR) Housing (12 U.S.C. §                 •   Section 538 Multifamily Rental
       1715l(d))                                       Housing (42 U.S.C. § 1490p-2)
   •   HOME (42 U.S.C. §§ 12741 et                 •   Low-Income Housing Tax Credit
       seq.)                                           (LIHTC) (26 U.S.C. § 42)
                                                   •   Rural Housing Voucher Program
                                                       (42 U.S.C. § 1490r)

    2.     The property is not subject to a federally backed mortgage loan or a
     federally backed multifamily mortgage loan. Examples of a federally backed
     mortgage loan or federally backed multifamily mortgage loan include mortgage
     loans guaranteed by the Federal Housing Administration, HUD, the Department of
     Veterans Affairs, or the USDA, and those that were purchased or securitized by

                                     Page 1 of 4
       the Federal Home Loan Mortgage Corporation or the Federal National Mortgage
       Association.

    3.     I have confirmed that there is no unsatisfied mortgage on the property that
     was purchased or securitized by the Federal Home Loan Mortgage Corporation
     (“Freddie Mac”) or the Federal National Mortgage Association (“Fannie Mae”) by
     checking the property via the mortgage lookup tool for Freddie Mac
     (www.FreddieMac.com/mymortgage)                 and         Fannie           Mae
     (www.KnowYourOptions.com/loanlookup).

  For Landlords with Federally Backed Multifamily Loans After August 24, 2020

    4.     If the property is the subject of a federally backed multifamily mortgage loan,
     there is no mortgage on the property that is currently in forbearance status, and
     there is no pending application for mortgage forbearance. See CARES Act, §
     4023(d).

    5.     If the property is the subject of a federally backed multifamily mortgage loan
     that was in forbearance status under the CARES Act that has now expired, I have
     provided the required notice to vacate to the tenant. See CARES Act, § 4023(d).


       I, _______________, verify that the facts set forth in this affidavit are true and
correct to the best of my knowledge, information, and belief. This statement is made
subject to the penalties of 18 Pa.C.S. § 4904 related to unsworn falsification to authorities.




_________                                  ____________________________________
Date                                       Signature of Landlord or Authorized Agent




                                        Page 2 of 4
                 AFFIDAVIT OF COMPLIANCE WITH THE CARES ACT
                            Supplemental Instructions

       The federal Coronavirus Aid, Relief, and Economic Security Act, P.L. 116-136
(“CARES Act”) was enacted on March 27, 2020. Among other things, the CARES Act
provides a temporary moratorium related to certain eviction actions. During the 120-day
period following enactment, i.e., through July 25, 2020, a landlord may not “make, or
cause to be made, any filing with the court of jurisdiction to initiate a legal action to recover
possession of the covered dwelling from the tenant for nonpayment of rent or other fees
or charges.” CARES Act, § 4024(b)(1). The moratorium also applies to the charging of
“fees, penalties, or other charges to the tenant related to such nonpayment of rent.”
CARES Act, § 4024(b)(2).

        On July 16, 2020, the Supreme Court of Pennsylvania ordered that every action
by a landlord against a tenant for the recovery of possession of real property filed in a
magisterial district court or the Philadelphia Municipal Court shall be accompanied by an
Affidavit of Compliance with the federal Coronavirus Aid, Relief, and Economic Security
Act, P.L. 116-136 as available on the website of the Administrative Office of Pennsylvania
Courts at http://www.pacourts.us/forms/for-the-public (for actions in magisterial district
courts) or on the website of the Philadelphia Municipal Court at
https://www.courts.phila.gov/municipal/civil/, respectively. The requirement is in effect
through August 24, 2020 to ensure that a landlord has given the proper notice to vacate
required by section 4024(c) of the CARES Act.

       Landlords who are federally backed multifamily mortgage loan borrowers must
continue to use the affidavit through the earlier of 60 days after the termination of the
national emergency on COVID-19 as declared by the President or March 1, 2021. This
requirement ensures that the landlord is compliant with the renter protections during a
forbearance period afforded by section 4023(d) of the CARES Act, as well as the notice
to vacate requirement of section 4023(e) of the CARES Act.

       In addition to filing the affidavit with the complaint, a landlord shall demonstrate
compliance with the CARES Act by presenting testimony and evidence including, but not
limited to, the affidavit filed by the landlord at the inception of the case at the time of the
hearing for the recovery of possession of real property. A tenant may present testimony
and evidence that the landlord is not in compliance with the CARES Act.

       Terms used in the affidavit have the following meanings:

        “Covered dwelling” means a dwelling that is occupied by a tenant pursuant to a
residential lease or without a lease or with a lease terminable under State law, and is on
or in a covered property. CARES Act, § 4024(a)(1).


                                          Page 3 of 4
      “Covered property” means any property that participates in one of the covered
housing programs or the rural housing voucher program listed on the affidavit or has a
Federally backed mortgage loan or a Federally backed multifamily mortgage loan.
CARES Act, § 4024(a)(2).

        “Federally backed mortgage loan” includes any loan (other than temporary
financing such as a construction loan) that (A) is secured by a first or subordinate lien on
residential real property (including individual units of condominiums and cooperatives)
designed principally for the occupancy of from 1 to 4 families, including any such secured
loan, the proceeds of which are used to prepay or pay off an existing loan secured by the
same property; and (B) is made in whole or in part, or insured, guaranteed, supplemented,
or assisted in any way, by any officer or agency of the Federal Government or under or
in connection with a housing or urban development program administered by the
Secretary of Housing and Urban Development or a housing or related program
administered by any other such officer or agency, or is purchased or securitized by the
Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association.
CARES Act, § 4024(a)(4).

        “Federally backed multifamily mortgage loan” includes any loan (other than
temporary financing such as a construction loan) that (A) is secured by a first or
subordinate lien on residential multifamily real property designed principally for the
occupancy of 5 or more families, including any such secured loan, the proceeds of which
are used to prepay or pay off an existing loan secured by the same property; and (B) is
made in whole or in part, or insured, guaranteed, supplemented, or assisted in any way,
by any officer or agency of the Federal Government or under or in connection with a
housing or urban development program administered by the Secretary of Housing and
Urban Development or a housing or related program administered by any other such
officer or agency, or is purchased or securitized by the Federal Home Loan Mortgage
Corporation or the Federal National Mortgage Association. CARES Act, §§ 4023(f)(2)(3),
4024(a)(5).




                                       Page 4 of 4